Citation Nr: 0319026	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  00-12 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to March 
1968.

This case first came before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein it was determined that new 
and material evidence had not been submitted that would 
warrant the reopening of the veteran's claim for service 
connection for a bilateral ankle disability.  The Board, in 
July 2001, likewise held that no new and material evidence 
had been received.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which, by means of an Order promulgated in November 2001, 
vacated the Board's decision and remanded the case to the 
Board for further review.  In September 2002, the Board found 
that new and material evidence had been submitted, and that 
the veteran's claim had been reopened; thereafter the Board, 
by means of memoranda dated in September 2002 and January 
2003, undertook additional development of this claim.  The 
case is again before the Board for appellate consideration.


REMAND

As noted above, the Board recently undertook further 
development of the veteran's claim, and in particular 
obtained VA examination of the veteran, in December 2002 and 
February 2003, with regard to the possible etiology of a 
bilateral ankle disorder; the report of these examinations 
have been associated with his claims file.  Inasmuch as this 
evidence has not been considered by the RO, and no waiver of 
such consideration is of record, the case must be returned to 
the RO for readjudication.  See Disabled American Veterans v. 
Principi, 327 F. 3d 1339 (Fed. Cir. 2003).

This case is accordingly REMANDED for the following:

The RO should review all evidence 
associated with the claims file 
subsequent to February 2001, when the 
most recent Supplemental Statement of the 
Case (SSOC) was issued, and determine 
whether service connection for a 
bilateral ankle disorder can now be 
granted.  If the decision remains in any 
manner adverse to the veteran, he and his 
representative should be furnished with 
another SSOC, and with the appropriate 
period of time within which to respond 
thereto.  The case should then be 
returned to the Board for further review, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to address due process 
concerns.  No inference as to the ultimate disposition of the 
claim should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




